NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 18 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    15-50394

                Plaintiff-Appellee,             D.C. No. 3:13-cr-07096-DMS

 v.
                                                MEMORANDUM*
ANGELINO RODRIGUEZ-BARCENAS,
a.k.a. Manuel Honorio Rodriguez,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Southern District of California
                    Dana M. Sabraw, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Angelino Rodriguez-Barcenas appeals from the revocation of supervised

release and the 24-month sentence imposed upon revocation. Pursuant to Anders

v. California, 386 U.S. 738 (1967), Rodriguez-Barcenas’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel of record.

      Because Rodriguez-Barcenas has fully served his sentence and is not subject

to a term of supervised release, we dismiss this appeal as moot. See Spencer v.

Kemna, 523 U.S. 1, 14 (1998); United States v. Palomba, 182 F.3d 1121, 1123 (9th

Cir. 1999).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                         2                                  15-50394